                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELIZABETH EIESS,                                    Case No. 19-cv-00108-EMC
                                   8                    Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF’S
                                   9              v.                                         MOTION TO STRIKE BUT
                                                                                             GRANTING ALTERNATIVE MOTION
                                  10     USAA FEDERAL SAVINGS BANK,                          FOR LEAVE TO FILE SUR-REPLY
                                  11                    Defendant.                           Docket No. 38
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff has moved to strike certain portions of Defendant’s reply brief submitted in

                                  15   support of its motion to compel arbitration. According to Plaintiff, Defendant waived the right to

                                  16   make an argument related to delegation because it was not raised in Defendant’s opening brief. In

                                  17   the alternative, Plaintiff asks for leave to file a sur-reply to address Defendant’s delegation

                                  18   argument. The Court hereby DENIES the motion to strike but GRANTS the alternative motion

                                  19   for leave to file a sur-reply. The sur-reply shall be limited to three (3) pages in length and shall be

                                  20   filed by June 27, 2019.

                                  21          This order disposes of Docket No. 38.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: June 26, 2019

                                  25

                                  26                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  27                                                      United States District Judge
                                  28
